REASONS FOR ALLOWANCE
Claims 1,3 and 5 are pending in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a path control element suitable for: 
selecting the first access controller and transferring the first substitute physical addresses when the first and second physical addresses are identical to the partial entries of the bad physical addresses, 
selecting the second access controller and transferring the second substitute physical addresses when the first and second physical addresses are identical to the remaining partial entries of the bad physical addresses, and 
when the first and second physical addresses are not identical to the bad physical addresses”
For the underlined portion of the claim, it is unclear which “bad physical addresses” are being referred to. The previous limitations do describe “partial entries of bad physical addresses” and “remaining partial entries of bad physical addresses”, which are in the first and second bad block table respectively. The claim does not discuss mention any of: where the full “bad physical addresses” were obtained for the purposes of comparison, what the bad physical addresses relate to, or what component stores/maintains these bad physical addresses. As the claim is written, the “bad physical addresses” are disembodied from the rest of the claimed memory system. It would be helpful to introduce an element/controller which manages the “bad physical addresses” and mention what the bad physical addresses correspond to (e.g. bad blocks in the first and second memory devices)
Claim 1 recites the limitation "the first and second physical addresses" in line 7 on page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5 depend from claim 1, and are rejected for at least the same reasons as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133